Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 7-14 are now pending in the application under prosecution and have been examined. Claims 1-6 have been canceled.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. 
The specification should be amended to reflect the status of all related application, whether patented or abandoned. Therefore, applications noted by their serial number and/or attorney docket number should be updated with correct serial number and patent number if patented.
The first instance of all acronyms or abbreviation should be spelled out for clarity, whether or not considered well known in the art.

In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
As per claim 5, they are rejected because the applicant has provided evidence that the applicant intends of “a flowchart of a simulation process S100 of a simulation method 610 and a simulation program 620” in accordance to Fig. 3 and in accordance with paragraph [0003]. Such method features non-statutory matter as it is not unclear whether the method is necessarily tied to or processed by any computer hardware, thereby defining a statutory process. In this instance, according to the features recited in claim 3, it is not clear that “the simulation device 100 executes simulation of the program 200”.
function to be standardized 101. The address information 421 is provided with rows of the number of functions to be standardized 101. The address information 421 is also referred to as an address rearrangement table. 
[0024] The address rearrangement unit 120 acquires an instruction address from the instruction execution unit 110 as an original address 111, and rearranges the original address 111 to a processing address 121. The address rearrangement unit 120 rearranges the original address 111 to the processing address 121 on the basis of the address information 421, and outputs the processing address 121 to the evaluation unit 130. 
 
[0025]   The evaluation unit 130 simulates a function of an instruction cache. By being inputted with an instruction address, the evaluation unit 130 determines whether or not an instruction code of the instruction address is stored in the instruction cache. The fact that the instruction code of the inputted instruction address is stored in the instruction cache is called a cache hit, while the fact that the instruction code is not stored in the instruction cache is called a cache miss. The evaluation unit 130 performs cache simulation on the inputted instruction address, to determine whether to be a cache hit or a cache miss. The evaluation unit 130 executes the cache simulation on the processing address 121 outputted from the address rearrangement unit 120, to determine whether to be a cache hit or a cache miss. The evaluation unit 130 is also referred to as an instruction cache model. Here, executing the cache simulation means a process of calculating a corresponding index for the inputted address on the basis of a cache size, a line length, and the number of ways, determining whether there is target data in the cache on the basis of the calculated index, and returning the determination result. 
[0026]   *** Description of Operation *** 25   With reference to Fig. 3, the simulation process S100 of the simulation method 610 and the simulation program 620 according to the present embodiment will be described. The simulation process S100 includes an instruction execution process S10, an address rearrangement process S20, and a cache simulation process S30.
According to above recitation, claim 5 is directed to software per se, is on-statutory.

 In re Bilski, 545 F.3d 943 (Fed. Cir. 2008) (en banc). A statutory process must (1) be "tied" to another statutory class (such as a machine) or (2) "transform" underlying subject matter (such as an article or materials) to a different state or thing. Id. Since the instantly claimed method does not appear to satisfy either requirement, the method is not a "process" within the meaning of § 101.

Claim 13 is directed to “a simulation method of a simulation device for executing simulation of a first function and a second function that are similar to each other …”. The claimed system features elements which could be intangible or elements that are not described in any form of hardware or computer hardware component or processor. The claimed, “simulation method” fails to fall with one of four statutory categories of invention, process, machine, manufacture and composition, and is software per se. 
Allowable Subject Matter
Claims 7-12 and 14 are allowable.

The following is an examiner’s statement of reasons for indicating allowable subject matter:
The prior art of record fails to teach or renders obvious, as recited in independent claims 7 and 14:
a memory to store address information in which a first start address that is a start address of an instruction sequence of the first function, a first end address that is an end address of an instruction sequence of the first function, a second start address that is a start address of an instruction sequence of the second function, and a second end address that is an end address of an instruction sequence of the second function, are associated with each other; and processing circuitry to acquire, as an original address, an address of an instruction sequence for executing simulation, to determine whether the original address is in between the first start address and the first end address using the address information, to rearrange the original address to between the second start address and the second end address when the original address is in between the first start address and the first end address, and to set a rearranged address as a processing address, and to execute cache simulation on the processing address, and to evaluate whether to be a cache hit or a cache miss.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6,836,273 (Kadono) teaching  method increasing the efficiency of a memory bank and greatly reduces the risk of erasure of frame data which are required for coding, decoding or display. 
US 2018/0074955 (WANG) teaching data unit access address generator, generating a plurality of data unit access addresses according to a first address sequence to accordingly access the data units in a memory; and a common unit access address generator, generating a plurality of common unit access addresses according to a second address sequence to accordingly access the common units in the memory, wherein the second address sequence is a reverse sequence of the first address sequence.
US 10095526 (Duncan et a) teaching computer-implemented method comprising analysis including identifying dependencies within a single-threaded region for  executing program code which may be executed in parallel based on the analysis; assigning the portions to two or more parallel execution tracks; and executing the portions in parallel across the assigned execution tracks.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PIERRE MICHEL BATAILLE/             Primary Examiner, Art Unit 2136